Whatever may heretofore have been defined by this court as the limit of our review in certiorari proceedings when directed against the Courts of Appeals, I have reached the conclusion that our inquiry should be confined to the opinions of those courts. The Constitution and the statutes in no uncertain terms declare definitively the respective jurisdictions of the Supreme Court and the Courts of Appeals. The line of demarcation between these jurisdictions is not difficult to determine. Each within its own prescribed limits was intended to be supreme. The supremacy of the jurisdiction of the Supreme Court ends, however, where that of the Courts of Appeals begins. If this were not true the latter courts would not be courts of last resort within their prescribed province. That they are such courts is evident not only from express constitutional declaration, but from the fact that, although the Supreme Court is given general superintendence over subordinate courts, with the right to issue original *Page 683 
and remedial writs, including certiorari, the framers of the Constitution, recognizing the supremacy and final determinative power of the Courts of Appeals in regard to their own opinions, found it necessary to expressly declare when and how the Supreme Court was empowered to review the opinions of the Courts of Appeals. The power thus conferred constituted an exception to the general jurisdiction of these courts and should be strictly construed. The reason of the law, however, is the life of the law; and the reason of this exception was to prevent a conflict between the rulings of the Supreme Court and the Courts of Appeals. Such rulings are given authoritative expression only in the opinions of these courts. To these, therefore, we must refer to determine if a conflict exists. Take, for illustration, the opinion of the Court of Appeals in the case at bar; if it discloses no conflict with former decisions of the Supreme Court, then within the meaning of the Constitution such conflict does not exist. If other meaning than this was intended by the organic limitation, then there does not exist any final jurisdiction of the Courts of Appeals. Granted the power to review anything referred to but not ruled upon in the opinion of the Court of Appeals that may give heart to the hope that a conflict may be found, and the entire record of the trial court is rendered subject to review. My learned brother has, it is true, in the majority opinion in declaring what constitutes the exploratory examination of the Supreme Court, limited the same to papers or documents referred to in the opinion under review. This limitation, however, under our construction of the Constitution, is purely arbitrary. If authorized to look to any paper referred to in such opinion, by which I understand is included not only documents in evidence but pleadings and instructions, then by what system of reasoning can the transcript of the testimony be excluded from consideration. There is as much authority, so far as the constitutional provision is concerned, for referring to the one as to the others.
Such a construction destroys the distinctive character of the proceeding at bar and substitutes in its stead *Page 684 
a rehearing by the Supreme Court of the case finally determined in the Court of Appeals. This conclusion is based upon no technical construction of the Constitution. It finds its sufficient support in that commendatory feeling of confidence which should be and is entertained by the Supreme Court in regard to the correctness of the findings of the Court of Appeals as disclosed by its opinion. That confidence cannot be construed as otherwise than violated if the constitutional limitation be ignored. The importance of preserving inviolate, as by the law prescribed, the respective jurisdictions of the Supreme Court and the Courts of Appeals has impelled me to dissent to the majority opinion and to conclude that our writ should be quashed.Williams, J., concurs herein.